Free Writing Prospectus Filed Pursuant to Rule433 Dated June 10, 2014 Registration Statement Nos.333-188672-01 and 333-188672-04 NEW ISSUE ABS: TAOT 2014-B *PRICING DETAILS* JOINT-LEAD MANAGERS:RBS (struc), BARC, JPM CO-MANAGERS:LLOYDS, SMBC, SG CLS NOTE AMT(mm) OFFER AMT(mm) WAL M/S&P P.WIN E.FIN L.FIN BNCH SPD YLD% CPN% $PX A2 Aaa/AAA 7-18 12/15 12/16 EDSF + 13 A3 Aaa/AAA 18-33 03/17 03/18 IS + 16 A4 Aaa/AAA 33-42 12/17 09/19 IS + 23 EXPECTED SETTLE : 06/18/2014 FIRST PMT DATE : 07/15/2014 PRICING SPEED : 1.30% ABS CLEAN-UP CALL : 5% REGISTRATION : PUBLIC (SEC REGISTERED) ERISA ELIGIBLE : YES MIN DENOMS : $1k x $1k BLOOMBERG TICKER : TAOT 2014-B BILL & DELIVER : RBS The issuer has filed a registration statement (including a base prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest in this offering, you should read the base prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, RBS Securities Inc. will arrange to send you the base prospectus at no charge if you request it by calling 1-866-884-2071.
